DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 4/8/2020. As directed by the amendment, claims 3-5 and 12-14 were amended, claims 17-21 were cancelled and no new claims were added. Thus, claims 1-17 are presently pending in this application.   

Specification
The disclosure is objected to because of the following informalities: 
In page  3, 4, and 5 of the specification, the specification reference “claim 1” (page 3, line 12), “claim 5” (page 4, line 7), “claim 6” (page 4, line 15), “claim 12” (page 5, line 2), “claim 14” (page 5, line 18), and “claim 16” (page 5, line 31), however, during the prosecution of the application, the claims can be cancelled or amended, therefore, the specification should avoid referencing to a specific claim number.
Appropriate correction is required.
 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains typographical error, (i.e., the term “A bung (16)in” (line 4 of the abstract) is suggested to be changed to --A bung (16) in--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 9-11 and 13 are objected to because of the following informalities:  
In Claim 3, lines 4-5, the term “the action” is suggested to be changed to --an action-- in order to clarify the claim by providing proper antecedent basis. 
In Claim 9, lines 9-10, the term “the inhaler housing” is suggested to be changed to --the inner housing-- in order to provide consistency. 
In Claim 10, line 3, the term “the length” is suggested to be changed to --a length-- in order to clarify the claim by providing proper antecedent basis.
In Claim 10, line 4, the term “the width” is suggested to be changed to --a width-- in order to clarify the claim by providing proper antecedent basis.
In Claim 11, line 2, the term “the length” is suggested to be changed to --a length-- in order to clarify the claim by providing proper antecedent basis.
In Claim 13, line 2, the term “the depth of the recess…the depth of the inhaler” is suggested to be changed to --a depth of the recess…a depth of the inhaler-- in order to clarify the claim by providing proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “the breath operated valve being biased closed by a biasing member” in claim 1, line 7, where the term “member” is the generic placeholder, and the function is “biasing” and “the breath operated valve being biased closed by”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “at one end” (line 8) is unclear as to what end the applicant is referring to, is the one end, an end of the breath operated valve or the end of the biasing member.
Regarding claim 1, the limitation “the end of the biasing member” (line 10) lacks proper antecedent basis, furthermore, it is unclear if the limitation of the end is referring to the “one end” being claimed in claim 1, line 8 or not. 
Regarding claim 8, the limitation “the remainder of the inner housing” (line 2) lacks proper antecedent basis. 
Regarding claim 9, the limitation “a refill valve via which the reservoir can be refilled” (line 8) is unclear as to how to determine the metes and bounds of the limitation, specifically, the term “can” can be defined as providing possibilities, therefore, it is unclear if the reservoir can be or cannot be refilled. 
Regarding claim 15, the limitation “a refill valve via which the reservoir can be refilled” (line 9) is unclear as to how to determine the metes and bounds of the limitation, specifically, the term “can” can be defined as providing possibilities, therefore, it is unclear if the reservoir can be or cannot be refilled. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hearn (2012/0138052) or, in the alternative, under 35 U.S.C. 103 as obvious over Hearn (2012/0138052) in view of Hogwood (2018/0104425).

    PNG
    media_image1.png
    612
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    684
    media_image2.png
    Greyscale

Regarding claim 1, Hearn discloses an inhaler (entire inhaler shown in figs. 1-3) comprising an inner housing (inner housing include portion of 1 being covered by 4, the cap in the annotated-Hearn figs. 1-3, and 3, see figs. 1-3) with a pressurized reservoir (5, figs. 1-2, see paragraph 0035) of an inhalable composition; a breath operated valve (15, 21, 14, 15, 24, 17 of 7, see figs. 1-3, paragraphs 0036 and 0040) operable by a user inhaling on an inhaling end (outlet end 8, see figs. 1-2, paragraph 0036) of the inhaler; a composition flow path from the breath operated valve to the inhaling end via which the composition is dispensed when the breath operated valve is opened (the composition flow path is the flow path between 14 and end 8, see figs. 1-3); the breath operated valve being biased closed by a biasing member (20, figs. 1-2, paragraphs 0040 and 0042) contacting the breath operated valve at one end (see the annotated-Hearn figs. 1-2 above, the one end is interpreted as part of the breath operated valve, which is the end of 18 that is contacting 20); a bung (16 comprising 16A, 22, and 23, see figs. 1-3, paragraph 0040) in the inner housing, the bung being positioned in an opening in the inner housing (see figs. 1-2, as shown, 16, 16A, 22, and 23 are located within the inner housing and the space it occupies is the opening of the inner housing, the opening can be defined as being formed by 3 and cap) to support the end of the biasing member opposite to the breath operated valve (see the annotated-Hearn figs. 1-2 above, as shown, the bung is supporting the end of the biasing member opposite to the breath operate valve); and a rigid outer housing (4 and see portion of outer housing in the annotated-Hearn fig. 3 above) surrounding the inner housing and supporting the bung (as shown in figs. 1-3, portion of 2 that holds the pressurized liquid would need to be relatively rigid in order to have the shape that it has, and also it is utilized to house internal components as shown in figs. 1-3, furthermore, paragraph 0035, Hearn discloses that 4 is a label that held the main chassis 2 and the closure element 3 in place, therefore, it must have some degree of rigidity, it is noted, that the claim never claims how rigid the outer housing needs to be or any details of the rigidity, therefore, once the label is installed to hold 2 and 3 together, it must be rigid enough to hold 2 and 3 together, furthermore, since 4 is being disclosed as holding 2 and 3 in place, the label is responsible for supporting the bung, it is noted that the claim does not specify the detail of how the bung interface with the outer housing).
However, if there is any doubt that the outer housing, specifically label 4 of outer housing can be considered as rigid.
Hogwood teaches an outer housing that is rigid and is made of plastic (see outer housing 42 in fig. 3 and paragraph 0123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer housing of Hearn to be made of a rigid plastic as taught by Hogwood for the purpose of providing a rigid outer housing that can be utilized to hold internal components together, and for the purpose of utilizing a material that is readily available and would not corrode. 
Regarding claim 2, Hearn discloses that the inhalable composition comprises a pharmaceutically acceptable derivative or salt thereof (see paragraph 0017). 
Regarding claim 3, Hearn discloses a membrane (membrane formed by 16, see the annotated-Hearn figs. 1-2 above and paragraph 0040-0041) which is in communication with an air flow path through the inhaler leading to the inhaling end (see the annotated-Hearn figs. 1-2 above, as shown, the membrane is in communication to the air outside at 8, and that air is in communication with the air flow path in the end 8, therefore, the membrane is in communication with the air flow path through the inhaler leading to the inhaling end), the membrane being configured to be deformable by air in the air flow path to displace a valve element against the action of the biasing member (see figs. 1-2, and paragraphs 0040-0047, wherein a valve element is considered to be 18, as shown, 16 pushes 18 and is against the action of the biasing member).
Regarding claim 4, Hearn discloses a cap (see the cap in the annotated-Hearn figs. 1-2 above) which forms part of the inner housing adjacent to the biasing member (see figs. 1-2), a hole being provided in the cap to receive the bung (16, as shown in the annotated-Hearn figs. 1-2 above, the hole formed by the cap receives the Bung, hole can be defined as a cavity or something hollowed, therefore, the space formed by the cap that supports the bung is the hole).
Regarding claim 8, Hearn discloses a method of assembling comprising the steps of attaching the cap to the remainder of the inner housing; inserting the biasing member through the hole in the cap; attaching the bung to the cap in order to secure the biasing member in place; and assembling the outer housing to support the bung (see figs. 1-3 and paragraphs 0035-0047 of Hearn, Hearn discloses images of cross section of how the components are assembled, which is a method of assembling and as shown, to arrive at the product shown, there would be a step of attaching the cap to the remainder of the housing (remainder of the inner housing is 3), and inserting the biasing member 20 into the hole of the cap shown in the annotated-Hearn figs. 1-3 above, and attaching the cap in order to secure the biasing member 20 in place, and also to assemble the outer housing (4 and exposed portion of 2) to support the bung, since Hearn discloses that 4 is for holding 2 and 3 together). 
          Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn (2012/0138052) or alternatively, Hearn (2012/0138052) in view of Hogwood (2018/0104425) as applied to claim 1, and further in view of Young (2013/0174842).
Regarding claims 5, 6, and 7, Hearn discloses that the outer housing (outer housing is 4 and portion of 2, see the annotated-Hearn fig. 3 above) is formed of a number of components which are attached, but fails to disclose that the number of components is attached together in a non-welded manner, and through clipping that are irreversible.
However, Young teaches a couplings two housing portions together utilizing irreversible clipping (see paragraph 0043, see clip and see permanent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components of the outer housing to be irreversibly clipped together as taught by Young for the purpose of providing a means to clip and attach two components together. 
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn (2012/0138052) in view of Hearn (2015/0231108) and Hearn (2016/0280450).
Regarding claim 9, Hearn ‘052 discloses an inhaler (entire inhaler shown in figs. 1-3) comprising an inner housing (inner housing include portion of 1 being covered by 4, the cap in the annotated-Hearn figs. 1-2, and 3, see figs. 1-3) with a pressurized reservoir (5, figs. 1-2, see paragraph 0035) of an inhalable composition comprising a pharmaceutically acceptable derivative or salt thereof (see paragraph 0017); a composition flow path from the breath operated valve to the inhaling end (inhaling end is outlet end 8, see figs. 1-2, paragraph 0036) via which the composition is dispensed when the breath operated valve is opened (the composition flow path is the flow path between 14 and end 8, see figs. 1-3); a non-metered breath operated valve (15, 21, 14, 15, 24, 17 of 7, see figs. 1-3, paragraphs 0036 and 0040) for controlling the flow of the inhalable composition through the composition flow path (the composition flow path is the flow path between 14 and end 8, see figs. 1-3); a refill valve via which the reservoir can be refill (see filling valve 6. See paragraph 0035 and fig. 3), an outer housing (4 and see portion of outer housing in the annotated-Hearn fig. 3 above) surrounding the inhaler housing leaving the inhaling end of the inhaler housing exposed (inhaling end is outlet end 8, see figs. 1-2, paragraph 0036), but fails to disclose that the outer housing having a main axis defining a longitudinal direction and in at least one cross section in a plane perpendicular to the longitudinal axis, a continuously curved flattened shaped with a width to a depth aspect ratio of greater than 1.2 and a maximum width of greater than 20 mm, and that the inhaler is a cannabinoid inhaler. 
However, Hearn ‘108 teaches a cannabinoid inhaler comprising cannabinoid (see abstract and paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Hearn ‘052 to have cannabinoid as taught by Hearn ‘108 for the purpose of accommodating patient/user who need cannabinoid, such as cannabis addicted patient/user. 
The modified Hearn ‘052 fails to disclose that the outer housing having a main axis defining a longitudinal direction and in at least one cross section in a plane perpendicular to the longitudinal axis, a continuously curved flattened shaped with a width to a depth aspect ratio of greater than 1.2 and a maximum width of greater than 20 mm.

    PNG
    media_image3.png
    964
    750
    media_image3.png
    Greyscale

However, Hearn ‘450 teaches an inhaler (1, fig. 1), having an outer housing (8, 2, 4, 7, 3, 10, 9, 5, and 6, see fig. 1, paragraphs 0049-0050), the outer housing comprising a main axis defining a longitudinal direction and at least one cross section in a plane perpendicular to the longitudinal axis, a continuous curved flattened  with a width to depth ratio greater than 1.2, and that the width is greater than 20 mm (see the annotated-Hearn ‘450, Hearn discloses in paragraph 0049, Hearn discloses that the size of the housing is preferably similar to the size of a cigarette pack and may be adjusted, a cigarette pack is well known within the art to have a width of greater than 20 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhaler of the modified Hearn ‘052 to have the outer housing as taught by Hearn ‘450 for the purpose of providing a refill canister and a case for carrying both the inhaler and the refill canister, which would provide convenience to the user by allowing the user to readily refill the reservoir when empty.
After the modification, the outer housing is the outer housing of Hearn ‘450. Furthermore, if there is any doubt that the width is greater than 20 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the modified Hearn ‘052 to be 20 mm, for the purpose of providing a size that can fit in the hand of the user like a pack of cigarette, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 10, the modified Hearn ‘052 discloses that the flattened shape comprising opposing flat surfaces (see the annotated-Hearn ‘450 fig. 1 above), wherein at least one of the flat surfaces comprises a recess (see recess of 4 in fig. 1 of Hearn ‘450) which extends for at least one third of a length of the inhaler and at least one third of the width of the inhaler (see fig. 1, as shown the recess has a length and a width which are at least one third of the inhaler’s length and width, respectively). 
Regarding claim 11, the modified Hearn ‘052 discloses that the recess (4 of Hearn ‘450) extends for at least half of the length of the reservoir (5 of Hearn ‘052, see the annotated-Hearn ‘450 above, the recess 4 extends at least half of the length of the inhaler 1, which is longer than the inhaler’s reservoir).
Regarding claim 12, the modified Hearn ‘052 discloses that the recess (4 of Hearn ‘450) extends for at least half of the width of the inhaler (5 of Hearn ‘052, see the annotated-Hearn ‘450 above, the recess 4 extends at least half of the width of the inhaler 1).
Regarding claim 13, the modified Hearn ‘052 discloses that the depth of the recess is greater than 10% of the depth of the inhaler (see the annotated-Hearn ‘450 above).
Regarding claim 14, the modified Hearn ‘052 discloses that each of the flat surfaces comprises a respective recess (see the annotated-Hearn ‘450 above, the plat surface on 2 having 4 comprises recess 4, while the flatted surface on 3 would comprise a recess to accommodate housing 2).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn (2016/0280450) in view of Hearn (2015/0231108).

    PNG
    media_image4.png
    771
    503
    media_image4.png
    Greyscale

Regarding claims 15-16, Hearn ‘450 discloses an inhaler and a refill pack (inhaler is 1, refill pack is 8, 2, 4, 7, 3, 10, 9, 5, and 6, see fig. 1, paragraphs 0049-0050), comprising an inhaler comprising a housing (see 1, 1 comprising a housing, such as 1 that covers the refill valve shown in figs. 5A-6B), a pressurized reservoir (see paragraph 0047) within the housing containing an inhalable composition comprising a pharmaceutically acceptable derivative or salt (see claim 1), a composition flow path from the reservoir and out of a composition outlet at an inhaling end of the housing (see figs. 1-2, paragraph 0047, Hearn ‘450 discloses a simulated cigarette 1 comprising a refill valve and a reservoir for inhalable composition, there would be a flow path from the reservoir to the outlet, see paragraphs 0047-0048 for reference to the inhaler 1), a non-metered breath operated outlet valve for controlling the flow of the inhalable composition through the composition flow path (see paragraph 0059), a refill valve via which the reservoir can be refilled (35, see fig. 6A, paragraphs 0058-0060), the refill pack comprising a housing (2, 8 and 3, fig. 1) having a recess to retain the inhaler (see the recess accommodating 1 in figs. 1-3), a pressurized canister (5, 6, fig. 1) of an inhalable composition (see paragraphs 0052-0055), a closable door to enclose the inhaler (see door of 8, see figs. 1, paragraph 0050), wherein the door is held closed by a respective latch at each end of the housing, each latch being operable by depressing a portion of the housing inwardly into the housing, the latches is being apart (see annotated-Hearn ‘450 fig. 2 above, and figs. 1-3, paragraph 0008, as shown, the latches are at two ends, to open, one would press on the portion of 8 which is considered to be a portion of the housing 2/3, see disclosure of reference WO 2011/095781 cited in paragraph 0050 of Hearn ‘450), but fails to disclose that the inhaler is a cannabinoid inhaler.
However, Hearn ‘108 teaches a cannabinoid inhaler comprising cannabinoid (see abstract and paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Hearn ‘450 to have cannabinoid as taught by Hearn ‘108 for the purpose of accommodating patient/user who need cannabinoid, such as cannabis addicted patient/user. 
The modified Hearn ‘450 fails to disclose that the latches are being at least 80 mm apart and at least 90 mm apart. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distant between the latches of the modified Hearn ‘450 to be at least 80 or 90 mm, for the purpose of providing a size that can fit in the hand of the user like a pack of cigarette (see paragraph 0049 of Hearn ‘450, Hearn made it obvious by stating that the size of the housing is similar to a pack of cigarette and can be change to suit the need), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Von Shuckmann (2013/0074841) is cited to show a housing comprising two latches. 
Williams (2010/0199984) is cited to show a breath actuated inhaler. 
Brown (5,299,565) is cited to show a portable nebulizer comprising a housing having a pair of latches. 
Hearn (2010/0229881) is cited to show an inhaler, a refill pack and a canister. 
Hearn (2011/0315152) is cited to show an inhaler comprising a breath actuated valve. 
Hearn (2016/0052700) is cited to show a pressurized refill canister having a door and a latch. 
Hearn (2010/0242975) is cited to show an inhaler having a breath activated valve and a refill pack.
Hearn (2016/0095355) is cited to show an inhaler comprising a breath activated valve and a refill pack. 
Hearn (2013/0061861) is cited to show an inhaler having a breath actuated valve. 
Hearn (2015/0297844) is cited to show an inhaler having a breath actuated valve. 
Hearn (2013/0037042) is cited to show an inhaler having a breath actuated valve and a refill pack.
Hearn (2015/0217067) is cited to show an inhaler having a breath actuated valve. 
Hearn (2013/0056012) is cited to show an inhaler having a breath actuated valve. 
Hearn (2012/0138054) is cited to show an inhaler having a breath actuated valve. 
Hearn (2015/0374034) is cited to show an inhaler having a breath actuated valve. 
Hearn (2016/0050973) is cited to show an inhaler having a breath actuated valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785